Name: Commission Implementing Decision (EU) 2016/601 of 15 April 2016 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2016) 2187) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: natural environment;  animal product;  cooperation policy;  fisheries;  agricultural activity;  agricultural policy;  trade;  health
 Date Published: 2016-04-19

 19.4.2016 EN Official Journal of the European Union L 103/43 COMMISSION IMPLEMENTING DECISION (EU) 2016/601 of 15 April 2016 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2016) 2187) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and (2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. That Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit a residue monitoring plan providing required guarantees. That plan should at least include the groups of residues and substances listed in that Annex I. (2) Commission Decision 2011/163/EU (2) approves the plans provided for in Article 29 of Directive 96/23/EC (the plans) submitted by certain third countries listed in the Annex to that Decision for the animals and animal products indicated in the list in Annex I to the Directive. (3) In the light of the recent plans submitted by certain third countries and additional information obtained by the Commission from those third countries, it is necessary to update the list of third countries from which Member States are authorised to import certain animals and animal products, as provided for in Directive 96/23/EC and currently listed in the Annex to Decision 2011/163/EU (the list). (4) The Dominican Republic has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for the Dominican Republic for honey should therefore be included in the list. (5) The Falkland Islands have submitted a plan for aquaculture to the Commission. That plan provides sufficient guarantees and should be approved. An entry for the Falkland Islands for aquaculture should therefore be included in the list. (6) The Commission requested that French Polynesia provide information on the implementation of its plan for honey. In their reply, the competent authorities of French Polynesia stated that the residue monitoring programme for honey has not been elaborated as French Polynesia does not project to export honey to the EU. The entry for that third country concerning honey should be deleted from the list. French Polynesia has been informed accordingly. (7) The Commission requested that Namibia provide information on the implementation of its plans for wild game. In their reply, the competent authorities of Namibia stated that the residue monitoring programme for wild game has not been elaborated as Namibia does not project to export wild game to the EU. The entry for that third country concerning wild game products should be deleted from the list. Namibia has been informed accordingly. (8) The Republic of Korea has submitted a plan for poultry to the Commission. That plan provides sufficient guarantees and should be approved. An entry for the Republic of Korea for poultry products should therefore be included in the list. (9) Saint Pierre and Miquelon has submitted a plan for poultry to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Saint Pierre and Miquelon poultry products should therefore be included in the list. (10) Commission Regulation (EU) No 206/2010 (3) authorises Singapore for the introduction into the Union of consignments of fresh meat of New Zealand origin, eligible for introduction into the Union and destined to the Union. In order to permit that activity, the entry for Singapore in the list should include equine, wild game and farmed game but it should be restricted to commodities of fresh meat originating from New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore. Singapore and New Zealand have been informed accordingly. A footnote setting out this limitation should be included in the list for Singapore. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 For a transitional period until 15 May 2016, Member States shall accept consignments from Namibia of wild game and consignments from French Polynesia of honey provided that the importer can demonstrate that such consignments were certified and dispatched to the Union prior to 31 March 2016 in accordance with Decision 2011/163/EU. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 April 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X X AE United Arab Emirates X (1) AL Albania X X X AM Armenia X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X BD Bangladesh X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X DO Dominican Republic X EC Ecuador X ET Ethiopia X FK Falklands Islands X X X FO Faroe Islands X GH Ghana X GM Gambia X GL Greenland X X X GT Guatemala X X HN Honduras X ID Indonesia X IL Israel (7) X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X KE Kenya X X (1) KG Kyrgyzstan X KR South Korea X X LB Lebanon X LK Sri Lanka X MA Morocco X X MD Moldova X X X X ME Montenegro X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (4) X X X X X X X X X MM Republic of the Union of Myanmar X MU Mauritius X MX Mexico X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X PH Philippines X PM Saint Pierre and Miquelon X PN Pitcairn Islands X PY Paraguay X RS Serbia (5) X X X X (2) X X X X X X RU Russia X X X X X X X (6) X RW Rwanda X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (8) X (3) X X (3) X (8) X (8) SM San Marino X X (3) X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence). (6) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (7) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (8) Only for commodities of fresh meat originating from New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore.